Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/21 has been entered.
 
Recitations of various ports in performing various functions is not treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it failed the first prong of the three-prong test since a port in light of applicant’s specification and “The Authoritative Dictionary of IEEE Standards Terms” is a physical electronic interface have structural meaning.

Claim Objections
Claims 12-15 failed to comply with 37 CFR 1.121 because applicant failed to provide proper claim status identifiers.  Since the Unity of Invention requirement was withdrawn in the office action mailed on 11/20/20, the claim status should be properly indicated to reflect the current status of the claims and should no longer be indicated as “Withdrawn”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Agent-based distributed manufacturing control: A state-of-the-art survey” to Leitao in view of "Network QoS Management in Cyber-Physical Systems" to Xia el al. (hereafter Xia).

Leitao was cited in applicant’s IDS filed on 10/3/17.

As to claim 12, Leitao teaches the invention substantially as claimed including a method for establishing a production interaction between a first device for use in production and a second device for use in production [Figs. 4-5, physical holon or holonic logical part and other holons; manufacturing process, Fig. 3] the method comprising:
establishing a physical link between the first device and the second device for exchanging data relating to at least one physical property of a device [section 2.3, "At the lowest real-time control level, the interconnection with physical devices is required, making it able to read 
establishing a cyber physical link [Figs. 4-5, interface to "inter-holon communication"] for exchanging data relating to at least one production service property between the first device and the second device [Fig. 5, interface to inter-holon communication; an agent of a holonic logical part is “an autonomous component that represents physical or logical objects in the system, capable to act in order to achieve its goals, and being able to interact with other agents, when it does not possess knowledge and skills to reach alone its objectives", section 2.2, first paragraph. One example of the inter-holon communication is given in Figure 3, with an example of a production service property being "out of order" or "overloaded"];
deriving at least one communication property [Figure 5, interface to network] from one or more production service properties of the at least one production service property such that a communication link is established for communication where a necessary quality of service is providable [page 987 left column last 3 lines to right column first 6 lines, " the agents reside on the PLC controller or on separate hardware, and can contact any device in the network'” such that the features of a ''communication interface across which at least one communication link having defined communication properties can be established'” are present in holons. The 
Leitao does not specifically teach requesting a communication link via nodes of a communication network between the first device and the second device with the derived at least one communication property.
However, Xia teaches the importance of network QoS in the context of cyber-physical computing; WSANs having various nodes providing QoS support and meeting the QoS requirements to satisfy service requirements of cyber-physical system (CPS) such as the timely communication and response in a CPS such as a fire handling system [abstract; Section 3, Network characteristics and QoS requirements].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modify the Leito’s production/manufacturing network control to include network QoS management among components of a cyber-physical systems of Xia to ensure timely handling of request(s) among networked components of the production/manufacturing network.

As to claim 13, Leitao teaches the invention substantially as claimed including further comprising: receiving, from the communication network, a grant or denial in regard to the communication link; determining whether the cyber physical link is established correctly; starting the production interaction; or any combination thereof [production interaction started; 

As to claims 14-15, Leitao teaches the invention substantially as claimed including the communication properties are determined from the type of production service or from a type of production device; wherein a link is establishable wirelessly or cable bound [p. 981, right column fourth bullet item; p. 984, left column fourth paragraph; p. 987, right column second paragraph; p. 989, right column fifth paragraph; controller having physical connection/interconnection with physical automation devices, used of wireless communication (RFID) for items on conveyors, supporting wireless networks].

Allowable Subject Matter
Claims 1-11 and 16-17 are allowed.    
            
Response to Arguments
Applicant's arguments filed on 8/26/21 have been fully considered, claims 12-15 were not separately argued, therefore the rejection is maintain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199